UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-09240 TRANSCONTINENTAL REALTY INVESTORS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 94-6565852 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1603 Lyndon B. Johnson Freeway, Suite 800, Dallas, Texas 75234 (Address of principal executive offices) (Zip Code) (469) 522-4200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes ¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). xYes ¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer¨(do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common Stock, $.01 par value (Class) (Outstanding at May 5, 2015) TRANSCONTINENTAL REALTY INVESTORS, INC. FORM 10-Q TABLE OF CONTENTS PAGE PARTI. FINANCIAL INFORMATION Item1. Financial Statements Consolidated Balance Sheets at March 31, 2015 (unaudited) and December 31, 2014 3 Consolidated Statements of Operations for the three months ended March 31, 2015 and 2014 (unaudited) 4 Consolidated Statement of Shareholders’ Equity for the three months ended March 31, 2015 (unaudited) 5 Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2015 and 2014 (unaudited) 6 Consolidated Statements of Cash Flows for the three months ended March 31, 2015 and 2014 (unaudited) 7 Notes to Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item3. Quantitative and Qualitative Disclosures About Market Risks 29 Item4. Controls and Procedures 29 PARTII. OTHER INFORMATION Item5. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item6. Exhibits 31 SIGNATURES 32 2 PART I. FINANCIAL INFORMATION ITEM1. FINANCIAL STATEMENTS TRANSCONTINENTAL REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate subject to sales contracts at cost, net of depreciation ($2,387 for 2015 and $2,300 for 2014) Less accumulated depreciation ) ) Total real estate Notes and interest receivable: Performing (including $76,387 in 2015 and $77,853 in 2014 from related parties) Non-performing Less allowance for doubtful accounts (including $1,825 in 2015 and $1,825 in 2014 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Restricted cash Investments in unconsolidated joint ventures and investees Receivable from related party Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to real estate held for sale Notes related to real estate subject to sales contracts Deferred gain (from sales to related parties) Accounts payable and other liabilities (including $5,129 in 2015 and $4,909 in 2014 to related parties) Total liabilities Shareholders’ equity: Preferred stock, Series C: $0.01 par value, authorized 10,000,000 shares; issued and outstanding zero shares in 2015 and 2014 (liquidation preference $100 per share).Series D: $0.01 par value, authorized, issued and outstanding 100,000 shares in 2015 and 2014 (liquidation preference $100 per share) 1 1 Common stock, $0.01 par value, authorized 10,000,000 shares; issued 8,717,967 shares in 2015 and 2014; outstanding 8,717,767 shares in 2015 and 2014 87 87 Treasury stock at cost, 200 shares in 2015 and 2014 (2
